DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji et al. (US 2007/0029667).
Fuji teaches an antenna apparatus comprising an antenna assembly (20) having a bottom side serving as a first side and a bottom side serving as a second side, the antenna assembly comprising a conductive antenna (20), and a protective film (21) serving as an insulator engaging the conductive antenna, the conductive antenna (20) including a bottom surface serving as a first portion with an exposed surface along the bottom side, and a top surface serving as a second portion exposed along the top side, a power-supply conductive layer (24) serving as a conductive feed line extending on or in a substrate, a ground conductive layer (27) serving as a conductive layer on or in the substrate, the conductive layer including a via (29) serving as an aperture between the conductive feed line and the second portion of the conductive antenna, and a sealing resin (17) serving as a support structure mounted to a portion of the substrate and to a portion of the bottom side of the antenna assembly to support the antenna assembly and to provide an opening portion (17A) serving as an air gap between the second portion of the conductive antenna and the aperture (see figs. 1-20; paragraphs 0045-0071).
Re claim 12:	Wherein the insulator includes a molding compound such as well-known epoxy molding compounds (EMCs).  
Re claim 13:	Wherein the support structure includes solder such as a mold resin.  
Re claim 14:	Wherein the conductive antenna includes well-known copper. 
Re claim 15:	Wherein the ground conductive layer extends along a side of the substrate (fig. 1).
Re claim 16:	Fuji teaches a method comprising attaching a semiconductor die (12) to a substrate (11), electrically coupling terminals of the semiconductor die to conductive pads (32A, 34A) of the substrate, and attaching an antenna assembly (20) to the substrate using a sealing resin (17) serving as a support structure to provide an opening portion (17A) serving as an air gap between an exposed portion of a conductive antenna of the antenna assembly and a via (29) serving as an aperture in a conductive layer (27) on or in the substrate (11) (see figs. 1-20; paragraphs 0045-0071).
Re claim 17:	The method further comprising forming a conductive antenna (20) having a top surface serving as a first portion, and a bottom surface serving as a second portion, and engaging the conductive antenna to an insulator to form the antenna assembly (20) having a bottom side serving as a first side and a top side serving as a second side, with the bottom surface exposed along the bottom side, and the top surface exposed along the top side, wherein attaching the antenna assembly to the substrate includes positioning the antenna assembly with the surface of the second portion spaced apart from and facing the aperture in the conductive layer on or in the substrate (fig. 1).  

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches an electronic device comprising a semiconductor die attached to the top side of the substrate, the semiconductor die being spaced apart from the aperture along a second direction or horizontal direction that is orthogonal to the first direction, and the semiconductor die comprising a first terminal coupled to the conductive feed line, and a second terminal coupled to the conductive layer, engaging the conductive antenna to the insulator includes performing a molding process that engages a molding compound with portions of the conductive antenna, and that leaves the surface of the first portion exposed along the second side, and the surface of the second portion exposed along the first side, attaching the semiconductor die to the substrate includes performing a flip-chip attach process that engages conductive features of the semiconductor die to the conductive pads of the substrate, and electrically coupling terminals of the semiconductor die the conductive pads of the substrate includes performing a reflow process that solders the conductive features of the semiconductor die to the conductive pads of the substrate, and  electrically coupling terminals of the semiconductor die the conductive pads of the substrate includes performing a wire bonding process that couples bond wires between the conductive features of the semiconductor die and respective conductive pads of the substrate, the method further comprising attaching conductive solder balls to conductive features of the substrate as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moallem et al. (US 2020/0118949) teaches a semiconductor package with antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2887